Hon. H. L. Roberson           Opinion No. O-4326
County Attorney
Wlnkler County                Re: Commissionersr ‘court -
Kermit, Texas                     authority to'employ utility'
                                  ma&to take care of and
                                  maintain oounty fire truoks
                                  and related matters.
Dear Sir:
Your request for opinion has been received and carefuliy
considered by this department.' We quote from your request"
arjfollows:,
     "Winkler Coinrtg~hasa population of 6,141 inhabitants   "
     in accordanoe.with the last preceding Federal'census,
     in.compliance with Artlole S351a, Vernonfs.Clvil'statutes,
     the oounty has the authority to ,purchase-firefighting
     equipment.    ;
     "The Court has purohased and are now using two new fire :
     trucks, these,fire,trucks are being operated,by the
     Wink and Kermit voluntary fire departments, along,with
     the fire trucks that are owned by Wink and Kermit.
     "Our Commissioners~~Courtwents ‘ydur opinion~as to
     whether or not they have the authority to employ a
     utility msn for the care and maintenance of these oounty
     fire trucks. If so, from what fund would he&be paid?
     "Article S351a-1, Vernonts Civil Statutes, allows all
     counties the authority to contract with the city, town
     or villages,,located,within the county, for fire pro-
     tection and fire fighting equipment. Does the oourt have.
     the authority to .contraotwith the cities on the
     employment of a utility man? the utility man to care for
     end maintain both the aity and oounty .firetrucks?
     nYour~opinion on these questions ~111~certainly be
     appreciated."
Article 2351a,.V.A,C.S., .referred to by you in your letter
was held unoonstitutional as a localor special law, by
opinion No. O-3417 of this department;:a copy of 'whichis
enclosed herewith for your information.
Hon. H. L. Roberson - Page 2, O-4326


Opinion No. O-4300 of this department holds H. B. 262, 47th
Legislature of Texas, (Artiole 2351a-1, V.A.C.S.) to be
constitutional and valid. This opinion also holds that fire
fighting equipment purohased in compliance with the act
should be paid for out of the general fund of the county. A
copy of this opinion is enolosed herewith for your information.
We   .quotefrom opinion No. O-4256 of this department as follows:
      n . . . The oommissioners~ oourt of any county is authorized
      to enter into contraots with any oity, eto. within the
      county and/or adjoining oounties, upon suoh terms and
      conditions as shall be agreed upon between the oommis-
      sionerst court and the governing body of such oity, etc.
      for the use of fire truoks and other fire fighting equlp-
      ment of the oity, town or village, in oomplianae with
      Article 2351a-1, supra."
We enclose herewith a oopy of said opinion for your informa-
tion.
You are respeotfully advised that it Is the opinion of this
department:
1. After the purchase of the fire fighting equipmentand fire
truoks in the manner‘outlined by Artiale 2351a-1 it is our
opinion that the oommissioners1 court would have the implied
authority to employ a utility men for the oare and maintenanoe
of the oounty flre~truoks. It ia our further opinion that his
salary should be paid from the general fund of the oounty.
2. It is our further opinion that your last question should
be answered in the affirmative and it is so answered.

                                     Very truly yours
                                ATTORITEXGENERAL.,OFTEXAS
                                 s/ Wm. J. Fanning

wJFxFs/cg                       BY
                                           Wm. J. Fanning
APPROVEB JAR. 23, 1242                          .Assistant
s/ Grover Sellers
FIRST ASSISTART
ATTORNEY GENERAL

Approved Opinion Committee, By BWB, Chairmen